Exhibit 4.5(a) EXECUTION COPY AMENDMENT NO. 1 TO CREDIT AGREEMENT AMENDMENT dated as of April 30, 2008 to the CREDIT AGREEMENT dated as of December 20, 2007 (the “Credit Agreement”) among LYONDELL CHEMICAL COMPANY (which is the surviving entity following its merger with BIL ACQUISITION HOLDINGS LIMITED), a Delaware corporation, EQUISTAR CHEMICALS, LP, a Delaware limited partnership, HOUSTON REFINING LP, a Delaware limited partnership, BASELL USA INC., a Delaware corporation, and the Subsidiaries of LYONDELLBASELL INDUSTRIES AF S.C.A. (formerly known as BASELL AF S.C.A.) from time to time party thereto as Borrowers; the LENDERS party thereto and CITIBANK, N.A., as Administrative Agent, Co-Collateral Agent and Fronting Bank. The parties hereto agree as follows: SECTION 1.Defined Terms; References.Unless otherwise specifically defined herein, each term used herein which is defined in the Credit Agreement has the meaning assigned to such term in the Credit Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference and each reference to “this Agreement” and each other similar reference contained in the Credit Agreement shall, after this Amendment becomes effective, refer to the Credit Agreement as amended hereby. SECTION 2.Amendment to Available Inventory.The figure “$100,000,000” appearing in clause (ii) of the proviso to the definition of Available Inventory in Section 1.01 of the Credit Agreement is changed to “$250,000,000.” SECTION 3.Lyondell Collateral.If as contemplated by Section 1.05 of the Credit Agreement, Lyondell exercises its election to satisfy the Collateral Requirement as to itself, the Borrowers may, at any time on or after the date such election becomes effective in accordance with Section 1.05 of the Credit Agreement and prior to the next scheduled delivery of a Borrowing Base Certificate pursuant to Section 5.12 of the Credit Agreement, deliver an updated Borrowing Base Certificate reflecting such effectiveness, and such updated Borrowing Base Certificate shall be deemed to have been delivered pursuant to Section 5.12 of the Credit Agreement for purposes of determination of the Borrowing Base. SECTION 4.Accordion Increase.The figure “$600,000,000” appearing in Section 2.21(c) of the Credit Agreement is changed to “$1,100,000,000.” SECTION 5.Amendment To Indebtedness Limitation.The phrase “(i) $750,000,000 and (ii) 3% of Consolidated Net Tangible Assets” appearing in Section 6.03(l) of the Credit Agreement is changed to “(i) $1,000,000,000 and (ii) 4% of Consolidated Net Tangible Assets.” SECTION 6.Technical Corrections.The Credit Agreement is further amended as follows: (a)Clause (2)(g) of the definition of Consolidated EBITDA is redesignated clause (3), the reference to “clause (i)” therein is changed to “clause (3)”, the “and” at the end of clause (2)(f) is deleted, and the following new clause (2)(g) is added: (g) nonrecurring costs and expenses paid that are related to any expense or cost reductions that have occurred or are associated with the good faith projected cost savings described in clause (3) below; and (b)The definition of Restricted Subsidiary is amended to read as follows: “Restricted Subsidiary” shall mean any Subsidiary which is a “Restricted Subsidiary” as defined in the Senior Facility Credit Agreement. (c)The phrase “Consolidated Fixed Charge Coverage Ratio required by” in Section 6.02(g)(C)(iii) is amended to read “First Lien Senior Secured Leverage Ratio (as defined in the Senior Facility Credit Agreement) and the Consolidated Debt Service Ratio required by Section 7.11 of.” (d)Section 6.03(g) is amended by the addition of the phrase “the Senior Facility Credit Agreement,” immediately preceding the reference to “the Senior Second Lien Debt.” (e)The phrase “Permitted Acquisition” in Section 6.03(r) is changed to “an acquisition.” (f)The reference to “the Company or any Guarantor” in Section 6.03(s)(i) is changed to “a Restricted Party.” (g)The text of Section 6.03(t) is deleted, and “[Reserved]” is substituted therefor. (h)The phrase “such merger, consolidation or amalgamation involves a Borrower and” is added to Section 6.04(d)(ii) immediately following the word “if.” (i)Section 6.05(j)(ii) is amended as follows: (x)the words “provided hereunder” are added immediately following the phrase “most recent balance sheet,” (y)the phrase “such
